Citation Nr: 0311671	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-08 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a low 
back disability.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran had verified active service from January 1975 to 
January 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO).  

In a letter dated on March 7, 2003, the veteran cancelled his 
prior request for a hearing before a Member of the Board.  
Thus, this matter is properly before the Board for appellate 
review at this time.  38 C.F.R. § 20.702(d) (2002).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for back and psychiatric 
disorders in a January 1993 rating decision; the veteran did 
not file an appeal.  

3.  Evidence received since the January 1993 rating decision 
is neither duplicative nor cumulative of evidence previously 
received, bears directly and substantially on the matters 
under consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for back and psychiatric disorders.  


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied service 
connection for back and psychiatric disorders is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to permit a 
reopening of the veteran's claim for service connection for a 
low back disability has been submitted.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  

3.  New and material evidence sufficient to permit a 
reopening of the veteran's claim for service connection for a 
psychiatric disability has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
has considered this new legislation with regard to the issues 
of whether new and material evidence has been submitted.  

The Board finds, given the favorable action taken herein 
below as to the matter of whether new and material evidence 
has been submitted so as to permit a reopening of the 
veteran's service connection claims, that no further 
assistance in developing the facts pertinent to these limited 
issues is required at this time.  

Analysis

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108; see also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  This definition "emphasizes the importance of the 
complete record for evaluation of the veteran's claim."  
Hodge v. West, 155 F.3d at 1363.  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

In this particular case, the RO denied service connection for 
a low back disability and psychiatric disorder in a January 
1993 rating action.  The veteran never filed a notice of 
disagreement with that rating; thus, that decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103.  In the rating decision, the RO 
considered the veteran's service medical records, medical 
findings on VA examination in October 1992, and VA outpatient 
clinical records dated between July 1992 and December 1992.  

Overall, the RO denied the veteran's claim with respect to a 
psychiatric disorder due to no pertinent evidence of 
complaints, notations, treatment, or diagnosis in service.  
As to the veteran's claim for service connection for a low 
back disorder, the service medical records revealed that the 
veteran presented with complaints of low back pain and a 
diagnosis of chronic muscle pain was indicated.  The RO 
denied service connection for a low back disorder for a lack 
of appreciable residual low back disability on VA examination 
in 1992.  

Evidence received since the January 1993 rating decisions 
consists of the following:  VA clinical outpatient records 
for treatment rendered from 1984 to 1986; a VA letter dated 
in April 1997 to the effect that the veteran was being 
treated for lumbar spinal stenosis and degenerative disc 
disease; a VA letter dated in December 1997 to the effect 
that the veteran was being treated for and took medication 
for major depressive disorder; and VA medical records 
extending from January 1997 to October 1999 that include in 
pertinent part clinical records of treatment for depression, 
and a June 1997 record related to treatment for back pain due 
to a July 1996 motor vehicle accident.  

Upon a review of the record, the Board notes that the veteran 
has submitted new and material evidence sufficient to permit 
a reopening of his service connection claim for a low back 
disability and psychiatric disorder.  Essentially, the 
evidence submitted now shows that the veteran has a 
psychiatric disorder and low back disability.  In this sense, 
the evidence received subsequent to the January 1993 rating 
decision is new and material for the purposes of reopening 
the veteran's service connection claims.  38 C.F.R. § 
3.156(a).  

In conclusion, the Board finds that evidence received since 
the January 1993 rating decision is new and material within 
the meaning of 38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's service connection claims are reopened.  
38 U.S.C.A. § 5108.  The appeal, therefore, to this extent is 
granted.  

ORDER

New and material evidence having been submitted to reopen the 
veteran's claims for service connection for low back and 
psychiatric disabilities, the claims are reopened; the claims 
on appeal to this extent are granted.  


REMAND

The Board notes that in light of new and material evidence 
received since the last and final disallowances and in view 
of the new law and regulations, additional due process 
requirements may be applicable as a result of the enactment 
of the VCAA and its implementing regulations.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
Accordingly, this case is REMANDED for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his low back 
and psychiatric disorders since 
separation from service.  After securing 
the necessary releases, the RO should 
obtain these records.

3.  The RO should then make arrangements 
with the appropriate VA medical 
facilities for the veteran to be afforded 
a psychiatric examination to determine 
the etiology of the veteran's current 
major depressive disorder.  The examiner 
should provide an opinion as to whether 
it is as least as likely as not that the 
veteran's psychiatric disability is 
related in anyway to his period of active 
service.  

4.  Then, the RO should make arrangements 
with the appropriate VA medical 
facilities for the veteran to be afforded 
an orthopedic examination to determine 
the etiology of the veteran's current 
lumbar spinal stenosis and degenerative 
disc disease.  After the examination, the 
examiner should provide an opinion as to 
whether it is as least as likely as not 
that the veteran's current back 
disability relates to his complaints of 
back problems while in service.  

All necessary tests and studies should be 
conducted in conjunction with these 
examinations.  The veteran's claims 
folder should be made available to the 
examiners for review during the above 
examinations.  

5.  After conducting the above noted 
development, the RO should adjudicate the 
issues of entitlement to service 
connection for a low back disability and 
psychiatric disability.  All evidence of 
record should be considered, including 
the evidence added to the record since 
the last pertinent supplemental statement 
of the case (SSOC) in October 2002.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC) to him and his representative.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



